DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 03/31/2022 have been entered. Claims 1-7 and 9-21 are pending; claim 8 is cancelled. 
3.	Applicant’s arguments with respect to 35 U.S.C. 103 rejections of claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (US 2017/0225336 A1), in view of Sakagami et al. (US 7,720,685 B2), and further in view of Uratani (US 2014/0129153 A1).
	a.	Regarding claim 1, Deyle discloses a computer-implemented method for deploying a robotic security escort to escort a guest of an enterprise within an enterprise facility ([0136], “The robot 100 can escort one or more individuals located within a proximity of the robot to a new location.”), comprising: 
…
receiving destination data indicating a destination location, within the enterprise facility, to which the guest is to be escorted by the robotic security escort ([0136], “the robot can escort the individual from one location to another location … For example, a maintenance worker can be working to repair networking equipment and may have to use the restroom. In such embodiments, the worker can inform the robot of the need to visit the restroom, and the robot, in response, can identify the location of the restroom to the worker, can project a path on the ground to the restroom”); 
determining a security authorization level that is assigned to the guest in association with the enterprise facility ([0126], “the robot can remotely scan an RFID badge of the individual to determine the user's security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location.”); 
determining, based on the security authorization level that is assigned to the guest in association with the enterprise facility, a route to travel within the enterprise facility from the check-in location to the destination location ([0136], “For instance, an individual can be authorized to be in a first portion of a building but not a second portion (such as a contract worker, an external maintenance individual, or an employee with limited security credentials). In such embodiments, the robot can escort the individual from one location to another location in order to ensure that the individual does not cross into an area the user is not authorized to be”); 
causing the robotic security escort to travel along the route to escort the guest from the check-in location to the destination location ([0136], “the robot can escort the individual from one location to another location in order to ensure that the individual does not cross into an area the user is not authorized to be”). 
	Yet, Deyle fails to specifically teach receiving confirmation data indicating that the guest has arrived at a check-in location of the enterprise facility.
	However, in the same field of endeavor, Sakagami discloses receiving confirmation data indicating that the guest has arrived at a check-in location of the enterprise facility (Col. 8 lines 8-12, “In the flow process for a receptionist, an erroneous response to minor movements can be avoided by setting a threshold level in detecting a moving object at a level suitable for detecting a human being. It is determined in step ST4 if a moving object has been detected.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to receive confirmation data indicating that the guest has arrived at the check-in location, as taught by Sakagami. This modification allows the robot to notify a host scheduled to meet the guest the arrival of the guest. 
	Neither Deyle nor Sakagami specifically teaches the robotic security escort exposing an indication of the security authorization level that is assigned to the guest in association with the enterprise facility. 
	However, in the same field of endeavor, Uratani teaches the robotic security escort displaying a human-readable rendering of the security authorization level that is assigned to the guest in association with the enterprise facility (Fig. 3, [0035], “The access level is displayed on a list section L1 and the user name that belongs to the access level selected in list section L1 is displayed on a list section L2.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, as modified by Sakagami, to display a security authorization level that is assigned to the guest, as taught by Uratani. Such modification allows an operator to visually recognize security authorization level of a person and modify accordingly. 

b.	Regarding claim 2, Deyle further discloses receiving area restriction data indicating a security access level that is assigned to a predefined area of the enterprise facility, wherein the route to travel within the enterprise facility from the check-in location to the destination location is further determined based on the area restriction data ([0136], “the worker can inform the robot of the need to visit the restroom, and the robot, in response, can identify the location of the restroom to the worker, can project a path on the ground to the restroom, can project boundaries on the ground that the worker is not allowed to cross”).

c.	Regarding claim 3, Deyle further discloses wherein the route passes through the predefined area based at least in part on the security authorization level permitting the guest to access the predefined area ([0136], “For instance, an individual can be authorized to be in a first portion of a building but not a second portion (such as a contract worker, an external maintenance individual, or an employee with limited security credentials). In such embodiments, the robot can escort the individual from one location to another location in order to ensure that the individual does not cross into an area the user is not authorized to be”).

d.	Regarding claim 4, Deyle further discloses wherein the route avoids the predefined area based at least in part on the security authorization level restricting the guest from accessing the predefined area ([0136], “the worker can inform the robot of the need to visit the restroom, and the robot, in response, can identify the location of the restroom to the worker, can project a path on the ground to the restroom, can project boundaries on the ground that the worker is not allowed to cross”).

e.	Regarding claim 5, Deyle further discloses receiving guest input data indicating at least one location-of-interest associated with the guest ([0136], “the worker can inform the robot of the need to visit the restroom”); and
causing the robotic security escort to deviate from the route to escort the guest to the at least one location-of-interest ([0136], “the robot, in response, can identify the location of the restroom to the worker, can project a path on the ground to the restroom, can project boundaries on the ground that the worker is not allowed to cross, can warn the worker if the worker crosses the boundary, can instruct the user to “follow me”, can wait while the worker uses the restroom, and can escort the worker back to the location of the networking equipment.”).

f.	Regarding claim 6, Deyle further discloses monitoring a physical location of the guest with respect to the route while escorting the guest from the check-in location to the destination location ([0136], “the robot can escort an individual for the entire time a worker is within a building or location, while in other embodiments, the robot can escort an individual between locations.”; [0138], “The location of individuals being followed, escorted, or tracked can be monitored by the robot”); and 
performing one or more security measures in response to the physical location of the guest deviating from the route ([0140], “In response to the individual crossing the boundary, the robot can perform 1015 an enhanced security operation. For instance, the robot can emit a siren, can request the presence of security personnel, can call the police, or can lock nearby doors.”).

g.	Regarding claim 7, Deyle further discloses wherein the one or more security measures includes at least one of: 
causing the robotic security escort to communicate directive instructions to instruct the guest to return to the route ([0140], “the robot can issue a warning to the individual, can project the boundary on the ground to inform the individual of the area that individual cannot cross”), or 
activating an alarm that indicates that the guest has deviated from the route ([0140], “In response to the individual crossing the boundary, the robot can perform 1015 an enhanced security operation. For instance, the robot can emit a siren”).

h.	Regarding claim 21, neither Deyle nor Sakagami teaches wherein thuman-readable rendering of the security authorization level includes a visual indication. 
However, Uratani teaches wherein the human-readable rendering of the security authorization level includes a visual indication (Fig. 3, [0035], “The access level is displayed on a list section L1 and the user name that belongs to the access level selected in list section L1 is displayed on a list section L2.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, as modified by Sakagami, to include a visual indication of the security authorization level, as taught by Uratani. Such modification provides a means to modify the security authorization level of the guest when necessary.  

6.	Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (US 2017/0225336 A1), in view of Sakagami et al. (US 7,720,685 B2), and further in view of Beaurepaire (US 2017/0146350 A1).
a.	Regarding claim 9, Deyle teaches a system, comprising:
one or more processors ([0116], “It should also be noted that the robot 100 includes … processors”); and 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the one or more processors ([0116], “… computer memory; storage media (e.g., non-transitory computer-readable storage mediums, such as flash memory, hard drives, and the like); communication buses; cooling or heat dissipation systems; and the like.”) to:
receiving destination data indicating a second location, within the enterprise facility, to which the guest is to be escorted by a robotic security escort ([0136], “the robot can escort the individual from one location to another location … For example, a maintenance worker can be working to repair networking equipment and may have to use the restroom. In such embodiments, the work can inform the robot of the need to visit the restroom, and the robot, in response, can identify the location of the restroom to the worker, can project a path on the ground to the restroom”);
receive security authorization data associated with the identity of the guest ([0126], “the robot can remotely scan an RFID badge of the individual to determine the user’s security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location.”);
based on the security authorization data, determine whether the guest is permitted to access the second location of the enterprise facility ([0126], “the robot can remotely scan an RFID badge of the individual to determine the user’s security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location.”); and 
causing the robotic security escort to escrot the guest from the first location to the (second) location ([0136], “For instance, an individual can be authorized to be in a first portion of a building but not a second portion (such as a contract worker, an external maintenance individual, or an employee with limited security credentials). In such embodiments, the robot can escort the individual from one location to another in order to ensure that the individual does not cross into an area the user is not authorized to be”).
Deyle fails to specifically teach receiving confirmation data indicating that a guest has arrived at a first location of an enterprise facility, wherein the confirmation data indicates an identity of the guest; and determining a third location that the guest is permitted access based on the guest being restricted from accessing the second location; and causing navigation of the guest to the third location. 
However, in the same field of endeavor, Sakagami discloses receiving confirmation data indicating that a guest has arrived at a first location of an enterprise facility (Col. 8 lines 8-12, “In the flow process for a receptionist, an erroneous response to minor movements can be avoided by setting a threshold level in detecting a moving object at a level suitable for detecting human being. It is determined in step ST4 if a moving object has been detected.”); wherein the confirmation data indicates an identity of the guest (Col. 8 lines 47-57, “It is determined in step ST12 if the face extracted in step ST11 can be identified. This can be accomplished by forwarding the image of the extracted face to the database server and comparing the image with any of the face information stored in the database unit as individual person information…”).
It would have been obvious to one of ordinary skill in the art befor the effective filing date of the invention to modify the teachings of Deyle, to receive confirmation data indicating that the guest has arrived at a first location of an enterprise facility, wherein the confirmation data indicates an identity of the guest, as taught by Sakagami. Such modification allows the robot to send a notification indicating the arrival of the guest to a host who is scheduled to meet the guest.
Sakagami fails to specifically teach determining a third location that the guest is permitted access based on the guest being restricted from accessing the second location; and causing navigation of the guest to the third location. 
However, in the same field of endeavor, Beaurepaire teaches determining a third location that a guest is permitted access based on the guest being restricted from accessing the second location ([0062], “In one embodiment, the recommendation module 207 may cause a recommendation of one or more alternate options to at least one user based, at least in part, on the rejection of the at least one access request. In one scenario, the one or more alternate options include cancellation of a travel, re-routing to the residential address of the at least one user, rerouting to a starting point of the travel, or a combination thereof.”); and causing navigation of the guest to the third location ([0062], “In one embodiment, the recommendation module 207 may cause a recommendation of one or more alternate options to at least one user based, at least in part, on the rejection of the at least one access request. In one scenario, the one or more alternate options include cancellation of a travel, re-routing to the residential address of the at least one user, rerouting to a starting point of the travel, or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, as modified by Sakagami, to determine a third location that the guest is permitted access based on the guest being restricted from accessing the second location, and navigate the guest to the third location, as taught by Beaurepaire. Such modification allows the robot of Deyle to escort the guest to an alternate location where the guest is permitted access.

b.	Regarding claim 10, the teachings of Deyle, as modified by Sakagami and Beaurepaire, regarding the determination of a third location were discussed above with respect to claim 9. Deyle further discloses wherein the computer-readable instructions are further executable to monitor a physical location of the guest while escorting the guest from the first location to the third location ([0136], “the robot can escort an individual for the entire time a worker is within a building or location, while in other embodiments, the robot can escort an individual between locations.”; [0138], “The location of individuals being followed, escorted, or tracked can be monitored by the robot”).

c.	Regarding claim 11, Deyle further discloses wherein the security authorization data restricts the guest from accessing the second location of the enterprise facility ([0126], “the robot can remotely scan an RFID badge of the individual to determine the user's security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location.”), and wherein the computer-readable instructions are further executable to activate an alarm in response to determining that the physical location of the guest is within a threshold distance of the second location ([0125]-[0126], [0140]-[0141]).

d.	Regarding claim 12, Deyle further discloses wherein the security authorization data restricts the guest from accessing the second location of the enterprise facility ([0126], “the robot can remotely scan an RFID badge of the individual to determine the user's security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location.”), and wherein the computer-readable instructions are further executable to cause a door to an area associated with the second location to become locked in response to determining that the physical location of the guest is within a threshold distance of the second location ([0141], “In addition, a robot 100 can act as a sentry to control access to a particular area, a building portion, a room, a doorway, a hallway, a floor, an elevator, and the like. The robot can stay within a proximity of the location being monitored, and can physically impede individuals from accessing the location. If an individual approaches the robot (for instance, within a threshold distance from a location of the robot), the robot can warn the user not to cross a boundary associated with the location being monitored…In the event the individual persists and attempts to or succeeds in bypassing the robot, the robot can perform an enhanced security operation, for instance by notifying security personnel 250, by following the individual, by triggering an alarm, by locking nearby doors,”).

e.	Regarding claim 13, Deyle teaches cause the robotic security escort to escort the guest from the first location to the second location ([0136], “the robot can escort the individual from one location to another location in order to ensure that the individual does not cross into an area the user is not authorized to be”).
	Deyle fails to specifically teach analyze calendar data to identify a meeting that the guest is scheduled to attend at the enterprise facility; and cause the robotic security escort to escort the guest from the first location to the second location based on the second location being associated with the meeting within the calendar data.
	However, Sakagami teaches analyze calendar data to identify a meeting that the guest is scheduled to attend at the enterprise facility (Col. 9 lines 5-8, “analyze calendar data to identify a meeting that the guest is scheduled to attend at the enterprise facility; and cause the robotic security escort to escort the guest from the first location to the second location based on the second location being associated with the meeting within the calendar data.”); and cause the robotic security escort to escort the guest from the first location to the second location based on the second location being associated with the meeting within the calendar data (Abstract, “the robot can automatically conduct the guest to the designated meeting room according to the information of the appointment stored in the database.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, in view of Sakagami, to escort the guest to a location based on the location being associated with a meeting that the guest is scheduled to attend, as taught by Sakagami. This modification results in a system that prevents intruders from entering the facility without an appointment with a host and therefore increase security of the facility.

f.	Regarding claim 14, Deyle further teaches receive location data that is indicative of a current geolocation of the guest ([0184], “the location of individuals or objects detected by robots, security cameras, or other location-tracking mechanisms (such as GPS tracking devices, mobile phones, or RFID readers) can be updated as the individuals or objects move in real-time.”); and deploy the robotic security escort to the current geolocation of the guest ([0152], “if a security camera detects a suspicious individual, the security camera can deploy a mobile robot to approach or follow the individual, to request the user's credentials, or to warn the individual.”) …
	Deyle fails to specifically teach deploy the robotic security escort to perform one or more check-in procedures.
	However, Sakagami teaches deploy the robotic security escort to perform one or more check-in procedures (Abstract, “The robot recognizes the guest from the image thereof, and the recognized guest is identified and verified by comparing the image of the visitor with the information contained in the database so that the robot can automatically conduct the guest to the designated meeting room according to the information of the appointment stored in the database.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, in view of Sakagami, to deploy the robotic security escrot to perform one or more check-in procedures, as taught by Sakagami, so that the robot can automatically conduct the guest to the designated meeting room according to the information of the appointment stored in the database. 

g.	Regarding claim 16, Deyle further teaches wherein the robotic security escort is configured with at least one biometric sensor to confirm the identity of the guest ([0129], “the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos.”). 

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle, as modified by Sakagami and Beaurepaire, and further in view of Uratani.
a.	Regarding claim 15, the teachings of Deyle, as modified by Sakagami and Beaurepaire regarding the robotic escort escorting the guest from the first location to the second location have been discussed with respect to claim 9. Deyle, Sakagami, and Beaurepaire fail to specifically disclose wherein the robotic security escort exposes a visual indication of a security authorization data that is assigned to the guest in association with the enterprise facility.
However, Uratani teaches the robotic security escort displaying a visual indication of a security authorization level that is assigned to the guest in association with the enterprise facility (Fig. 3, [0035], “The access level is displayed on a list section L1 and the user name that belongs to the access level selected in list section L1 is displayed on a list section L2.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, as modified by Sakagami and Beaurepaire, to display a security authorization level that is assigned to the guest, as taught by Uratani. Such modification provides a means to modify the security authorization level of the guest when necessary.  

8.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (US 2017/0225336 A1), in view of Sakagami et al. (US 7,720,685 B2), and further in view of Kim et al. (US 2013/0217421 A1).
a.	Regarding claim 17, Deyle discloses a computer-implemented method, comprising: 
…
receiving destination data indicating a second location to guide the guest within the enterprise facility ([0136], “the robot can escort the individual from one location to another location … For example, a maintenance worker can be working to repair networking equipment and may have to use the restroom. In such embodiments, the worker can inform the robot of the need to visit the restroom, and the robot, in response, can identify the location of the restroom to the worker, can project a path on the ground to the restroom”); 
determining a security authorization level that is assigned to the guest in association with the enterprise facility ([0126], “the robot can remotely scan an RFID badge of the individual to determine the user's security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location.”); 
determining that the guest is permitted access to a first predefined area ([0136], “first portion of a building”) of the enterprise facility and that the guest is restricted access to a second predefined area ([0136], “second portion”) of the enterprise facility based on the security authorization level that is assigned to the guest in association with the enterprise facility ([0136], “For instance, an individual can be authorized to be in a first portion of a building but not a second portion (such as a contract worker, an external maintenance individual, or an employee with limited security credentials). In such embodiments, the robot can escort the individual from one location to another location in order to ensure that the individual does not cross into an area the user is not authorized to be”); 
determining a route for the guest to travel from the first location to the second location based on the guest being permitted access to the first predefined area and the guest being restricted access to the second predefined area ([0136], “For instance, an individual can be authorized to be in a first portion of a building but not a second portion (such as a contract worker, an external maintenance individual, or an employee with limited security credentials). In such embodiments, the robot can escort the individual from one location to another location in order to ensure that the individual does not cross into an area the user is not authorized to be”); 
monitoring a physical location of the guest within the enterprise facility based on a location data ([0136], “the robot can escort an individual for the entire time a worker is within a building or location, while in other embodiments, the robot can escort an individual between locations.”; [0138], “The location of individuals being followed, escorted, or tracked can be monitored by the robot”); and 
modulating one or more signals within the enterprise facility based on the physical location of the guest to guide the guest along the route from the current to the second location ([0136], “the robot, in response, can identify the location of the restroom to the worker, can project a path on the ground to the restroom…”).
Yet, Deyle fails to specifically teach determining that a guest is within a threshold distance of an enterprise facility; requesting access to location data of a device of the guest; determining an intercepting route for a robotic security escort based on a current location of the guest from the location data of the device.
However, in the same field of endeavor, Sakagami discloses determining that a guest is within a threshold distance of an enterprise facility (Col. 8 lines 16-29); and determining an intercepting route for a robotic security escort based on a current location of the guest (Col. 6 lines 47-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to determine that a guest is within a threshold distance of an enterprise facility, and to determine an intercepting route for a robotic security escort based on a current location of the guest, as taught by Sakagami. Such modification allows the robotic security escort to perform greeting behaviors upon arrival of the guest and to escort the guest to a destination. 
	Sakagami fails to specifically teach requesting access location data of a device of the guest, and the current location of the guest is obtained from the location data of the device. 
	However, in the same field of endeavor, Kim teaches requesting access to location data of a device of the guest, and the current location of the guest is obtained from the location data of the device ([0039]-[0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, as modified by Sakagami, to request access to location data of a device of a guest, and to obtain current location of the guest based on the location data of the device, as taught by Kim. Such modification allows the robot to monitor the current location of the guest and performs appropriate behaviors based on the current location of the guest. 

b.	Regarding claim 18, Deyle further discloses the one or more signals includes one or more lights ([0115], “The robot 100 can also include one or more of: a spotlight or other lighting system for illuminating a room or area, strobe lights or other flashing lights to ward off intruders or otherwise deter particular behaviors of individuals”).
Deyle fails to specifically disclose the one or more lights are physically installed within the enterprise facility.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle, in view of Sakagami and Kim, to physically install the one or more lights within the enterprise facility, since it has been held that rearrange parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

c.	Regarding claim 19, Deyle further discloses causing one or more doors of the enterprise facility to become locked in response to the physical location of the guest deviating from the route ([0140], “In response to the individual crossing the boundary, the robot can perform 1015 an enhanced security operation. For instance, the robot … can lock nearby doors.”).

d.	Regarding claim 20, Deyle further discloses causing activating an alarm in response to the physical location of the guest deviating from the route ([0140], “In response to the individual crossing the boundary, the robot can perform 1015 an enhanced security operation. For instance, the robot can emit a siren”).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Vendrow (US 10,057,257 B1) teaches systems and methods are provided for authenticating a user for access to a conference session by validating the user's location.
	Theobald (US 9,720,414 B1) teaches methods and systems are provided for providing services to an individual at a transportation terminal.
	Subramanian et al. (US 9,674,669 B2) teaches a device for navigating a user to a target location.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664